Dismiss; and Opinion Filed September 21, 2015




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00782-CV

                   FRISCO SQUARE DEVELOPERS, L.L.C., Appellant
                                     V.
                       GEARBOX SOFTWARE, L.L.C., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02307-2015

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Lang
       On September 14, 2015, appellant and appellee filed a joint motion to dismiss appeal.

The parties have reached an agreement to compromise and settle their claims and differences.

We grant the joint motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(2).




                                                   /Douglas S. Lang/
150782F.P05                                        DOUGLAS S. LANG
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FRISCO SQUARE DEVELOPERS, L.L.C.,                    On Appeal from the 429th Judicial District
Appellant                                            Court, Collin County, Texas
                                                     Trial Court Cause No. 429-02307-2015.
No. 05-15-00782-CV         V.                        Opinion delivered by Justice Lang. Justices
                                                     Evans and Whitehill participating.
GEARBOX SOFTWARE, L.L.C., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Based on the parties’ agreement, it is ORDERED that each party bear its own costs of
this appeal.


Judgment entered this 21st day of September, 2015.




                                             –2–